Citation Nr: 1403205	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-23 649	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

5.  Entitlement to service connection for erectile dysfunction.  

6.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to July 1995.  He also served in the Alabama Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case is now under the jurisdiction of the Montgomery, Alabama RO.  

In May 2013, the Veteran testified during a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  The Veteran initially requested a local hearing before a Decision Review Officer.  However, the Veteran withdrew the request.  

The Veteran also appealed the issue of entitlement to service connection for metatarsalgia, claimed as chronic foot pain.  However, in a March 2012 rating decision, the RO granted entitlement to service connection for pes planus (claimed as chronic foot pain).  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Subsequent to the Veteran's period of active duty from September 1994 to July 1995, the Veteran served in the Alabama Army National Guard.  An NGB Form 22E shows that the Veteran served in the Alabama Army National Guard from September 1997 to May 2002.  A personnel record entitled "Army National Guard Retirement Points History Statement" shows that the Veteran accumulated points for active duty (AD) or active duty for training (ACDUTRA) performed during the period of June 10, 1998 to June 9, 1999 and during the period of June 10, 1999 to June 9, 2000.  The record also indicates that the Veteran accumulated points for performing inactive duty (IDT) or inactive duty for training (INACDUTRA) during his time in the Alabama Army National Guard.  The Veteran's service personnel records and limited records dated during the Veteran's service in the National Guard are associated with the claims file; however, it is unclear whether these represent the entirety of the records from his service in the Alabama Army National Guard.  To that end, the RO/AMC should attempt to obtain and associate with the claims file the Veteran's complete National Guard personnel records and medical treatment records. 

The Veteran testified that he receives treatment from a VA medical facility.  He did not identify where he receives treatment.  On remand, the Veteran should be asked to identify where he receives treatment and that VA will request the identified treatment records on his behalf.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

The Veteran has not been provided VA examinations with respect to his claims of entitlement to service connection.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record indicates that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, id.

With respect to his claim of entitlement to service connection for diabetes mellitus, a new VA examination is required.  The Veteran was provided a VA examination in February 2007; however, the examiner did not provide an opinion as to etiology.  Here, the medical evidence reflects a current diagnosis of diabetes mellitus.  In a March 2011 letter, the Veteran's private physician opined that the Veteran's diabetes mellitus could be linked to his time in the service "due to the physical demands of the Army."  The physician also stated that the Veteran showed symptoms of diabetes as far back as 1996 and the diabetes caused the other illnesses such as hypertension and nerve damage.  The Veteran has testified that he began to experience symptoms during active service such as being lightheaded and dizzy.  The Veteran is competent to testify as to symptoms that testify to his experiences and symptomatology capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In light of the above, the Board finds that a VA examination is required to ascertain whether any diabetes mellitus is related to active service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

With respect to the other disabilities on appeal, the Board also finds that VA examinations are required.  

With respect to sleep apnea, the February 2007 VA examination report shows a current diagnosis of sleep apnea.  A report of medical history dated July 1995 shows that the Veteran checked the box to indicate that he had frequent trouble sleeping.  He is considered competent to state that he had difficulty sleeping and that he was told that he snored during active service.  See Charles, id.; Layno, id.  Thus, a VA examination is required.  38 C.F.R. § 3.159(c)(4)(i).  

With respect to hypertension, the February 2007 VA examination report shows a current diagnosis.  The examiner related the hypertension to the Veteran's diabetes mellitus, but did not express an opinion as to whether hypertension was related to active service.  The Veteran's report of medical examination dated May 1995 shows that the Veteran had an elevated blood pressure reading of 137/70.  Dorland's Medical Dictionary defines hypertension as "ranging from 140 mm Hg systolic and 90 mm Hg diastolic."  See Dorland's Illustrated Medical Dictionary 909, 31st edition (2007).  As a result, the Board finds that a VA examination is required to address direct service connection.  38 C.F.R. § 3.159(c)(4)(i).  

With respect to the claims of entitlement to service connection for peripheral neuropathy and erectile dysfunction, the disabilities were related as secondary to the Veteran's diabetes mellitus by the February 2007 VA examiner.  Therefore, a remand for another opinion as to secondary service connection would be redundant.  However, the Veteran also testified that he felt his peripheral neuropathy and erectile dysfunction may be related to his hypertension.  Further, there is no opinion as to direct service connection.  As other records are being requested on remand, including the Alabama Army National Guard records during which the Veteran reported the onset of the aforementioned disabilities, the Board finds that opinions regarding direct service connection should be obtained.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Ask that the Veteran to identify the VA medical facility where he receives treatment for the disabilities on appeal.  Obtain all identified VA treatment records for the Veteran.  All attempts to obtain these records must be documented in the claims file.

Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any treatment from a private health care provider for the disabilities on appeal.  If private records are identified, in light of the changes to 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.

2.  Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, and any other appropriate location, to request the Veteran's complete personnel and treatment records for his service in the Alabama Army National Guard.

The RO/AMC should request verification of the dates the Veteran served in the Alabama Army National Guard to include the dates for each period of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) that he attended.  The RO/AMC should prepare a summary of such dates.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken.

All efforts to obtain these records should be memorialized in the Veteran's claims file.

3.  The Veteran should be provided a VA examination to ascertain the nature and etiology of any diabetes mellitus present.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that diabetes mellitus was caused by service or is otherwise related to the Veteran's active service (to include any period of ACDUTRA).

The examiner should address the Veteran's contentions that he experienced dizziness and being lightheaded.

A complete rationale should be given for any opinion provided.

4.  The Veteran should be provided a VA examination to ascertain the nature and etiology of any hypertension present.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that hypertension was caused by service or is otherwise related to the Veteran's active service (to include any period of ACDUTRA).

The examiner should address the blood pressure reading in the May 1995 report of medical examination.  

A complete rationale should be given for any opinion provided.

5.  The Veteran should be provided a VA examination to ascertain the nature and etiology of any erectile dysfunction, peripheral neuropathy of the upper extremities and lower extremities, and sleep apnea present.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that erectile dysfunction, peripheral neuropathy, and sleep apnea were caused by service or otherwise related to the Veteran's active service (to include any period of ACDUTRA).

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that erectile dysfunction and peripheral neuropathy were caused or aggravated by hypertension.  

 Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale should be given for any opinion provided.

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.    

7.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


